DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
The Examiner notes that Applicant did not provide any affirmation of the provisional election without traverse that was made on 02/15/2022 and incorporated in the Office Action dated 03/02/2022.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been finally treated as an election without traverse (MPEP § 818.01(a)).

Claim Status
Claims 1-20 had been previously canceled.
Claim 21 has been amended since the Office Action dated 03/02/2022.
Claims 33-40 remain withdrawn from further consideration.
Claims 21-40 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23-26, 28-29, and 31-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinstein et al. (US Patent No. 6,238,353).

As per Claim 21, Weinstein et al. disclose a portable monitoring device (Fig 1 Element 60), comprising: at least one connector (Fig 1 Element 61) operatively attaching the portable monitoring device (Fig 1 Element 60) to an incentive spirometer (Fig 1 Element 100); at least one sensor adapted to measure inspired air volume in the incentive spirometer during use by a patient (Col 4 L 63 through Col 5 L 19; Col 6 L 21-62); and at least one processor processing the measured inspired air volume reflecting use of the incentive spirometer by the patient relative to one or more parameters input to the at least one processor via a user interface of the portable monitoring device corresponding to at least one of desired time of inspiration (Col 4 L 63 through Col 5 L 29; Col 6 L 21 through Col 7 L 48), desired volume of inspiration (Col 4 L 63 through Col 5 L 19; Col 6 L 63 through Col 8 L 18; Col 6 L 43-48), and desired number of inspirations.

As per Claim 23, Weinstein et al. further disclose the portable monitoring device of claim 21 (as described above), wherein the at least one connector comprises a mechanical connector (Col 4 L 63 through Col 5 L 19; Note that a bracket is considered a mechanical connector), and wherein the incentive spirometer comprises an analog incentive spirometer (Fig 1 Element 100 shows an analog incentive spirometer).

As per Claim 24, Weinstein et al. further disclose the portable monitoring device of claim 21 (as described above), wherein the at least one processor processing the measured inspired air volume comprises comparing the measured inspired air volume to the desired volume of inspiration (Col 4 L 63 through Col 5 L 19; Col 6 L 63 through Col 8 L 18), the desired volume of inspiration being received by a user interface of the portable monitoring device with which a user interacts (Col 4 L 63 through Col 5 L 19; Fig 1 Element 81; Col 6 L 21 through Col 7 L 48).

As per Claim 25, Weinstein et al. further disclose the portable monitoring device of claim 21 (as described above), wherein the at least one processor processing the measured inspired air volume comprises comparing the measured inspired air volume to the desired volume of inspiration over the desired time of inspiration (Col 4 L 63 through Col 5 L 29; Col 6 L 63 through Col 8 L 18) , the desired volume of inspiration and the desired time of inspiration being received by a user interface of the portable monitoring device with which a user interacts (Col 4 L 63 through Col 5 L 29; Col 6 L 21 though Col 7 L 48).

As per Claim 26, Weinstein et al. further disclose the portable monitoring device of claim 21 (as described above), wherein the at least one processor processing the measured inspired air volume comprises comparing the measured inspired air volume to the desired volume of inspiration (Col 4 L 63 through Col 5 L 19), and incrementing a counter each time the measured inspired air volume meets or exceeds the desired volume of inspiration (Col 4 L 63 through Col 5 L 19; Col 8 L 8-18).

As per Claim 28, Weinstein et al. further disclose the portable monitoring device of claim 21 (as described above), further comprising a display presenting one or more operational parameters of the incentive spirometer (Col 3 L 33-44).

As per Claim 29, Weinstein et al. further disclose the portable monitoring device of claim 28 (as described above), where the one or more operational parameters comprises a number of inspiration attempts by the patient (Col 5 L 5-12).

As per Claim 31, Weinstein et al. further disclose the portable monitoring device of claim 29 (as described above), wherein the one or more operational parameters comprises an indication of maximum volume of inspiration and minimum volume of inspiration associated with the measured inspired air volume (Fig 2 shows minimum and maximum volumes of inspiration for the spirometer).

As per Claim 32, Weinstein et al. further disclose the portable monitoring device of claim 28 (as described above), wherein the one or more operational parameters comprises a number of inspirations (Col 4 L 63 through Col 5 L 19; Col 8 L 8-18), wherein each of the inspirations of the number of inspirations reflects measured inspired air volume meeting or exceeding thresholds associated with the at least one of the desired time of inspiration (Col 4 L 63 through Col 5 L 29), the desired volume of inspiration (Col 4 L 63 through Col 5 L 19; Col 6 L 63 through Col 8 L 18; Col 6 L 43-48), and the desired number of inspirations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein et al., as applied to claims 21, 23-26, 28-29, and 31-32 above.

As per Claim 22, Weinstein et al. teach the portable monitoring device of claim 21 (as described above).

Weinstein et al. do not explicitly state wherein the at least one connector further effectuates operative attachment of the portable monitoring device to one or more other incentive spirometers for reuse with the one or more other incentive spirometers.
However, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the attachment mechanism of Fig 1 Element 61 could very well attach to more than one incentive spirometer (as it would be the case for identically-manufactured incentive spirometers whose shape would complement that of such attachment mechanism).
Weinstein et al. is analogous art because it discloses spirometers.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the portable monitoring device (as taught by Weinstein et al.) with the ability to attach to more than one spirometer in order to be able to adapt such an attachment mechanism to identically-manufactured spirometers.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein et al., as applied to claims 21, 23-26, 28-29, and 31-32 above, in view of Elson (US Patent No. 4,241,739).

As per Claim 27, Weinstein et al. teach the portable monitoring device of claim 21 (as described above).

Weinstein et al. fail to teach wherein the at least one processor processing the measured inspired air volume further comprises comparing a count registered by the counter to the desired number of inspirations.
However, Elson teaches a volume calculator for an incentive spirometer with means for recording the number of times a patient successfully inspires a volume of air equal to or greater than that called for by the exercise program and for determining whether the number of such successful efforts is equal to the number of successful efforts required by the exercise program (Col 3 L 3-9; Col 8 L 53 through Col 9 L 35).
Weinstein et al. and Elson are analogous art because they both disclose spirometers.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the portable monitoring device (as taught by Weinstein et al.) with comparison of attempts with desired/required number of inspirations (as taught by Elson) so that the patient is made aware of the required number of inhalations recommended to reduce the possibility of respiratory complications (Elson Col 5 L 44-60; Col 8 L 53 through Col 9 L 35).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein et al., as applied to claims 21, 23-26, 28-29, and 31-32 above, in view of Kojouri (US PGPUB 2013/0066225).

As per Claim 30, Weinstein et al. teach the portable monitoring device of claim 29 (as described above).

Weinstein et al. fail to teach wherein the one or more operational parameters comprises an indication of elapsed time over which the inspiration attempts occurred.
However, Kojouri teaches systems and methods for monitoring incentive spirometry in which software on the computing machine can provide a count of inhalations for a set of inhalations and/or the elapsed time from the last set of measured inhalations to be shown on a local display (P0026).
Weinstein et al. and Kojouri are analogous art because they both disclose spirometers.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the portable monitoring device (as taught by Weinstein et al.) with an indication of elapsed time (as taught by Kojouri) in order to manage functions in relation to prescribed limits (Kojouri P0026).

Response to Arguments
Applicant's arguments with respect to Claim 21, filed 07/05/2022, have been fully considered but they are not persuasive. Applicant argues in substance:

a.  The prior art of record fails to disclose, teach, or suggest “one or more parameters input to the at least one processor via a user interface of the portable monitoring device”.
i.  The Examiner respectfully disagrees.  As an initial matter, Weinstein et al. fully describe in detail that the GRC contains a microprocessor that controls its operation (Col 6 L 63 through Col 7 L 13).  Weinstein et al. further describe that the GRC’s operation starts with depressing an on/reset button (Col 7 L 7-35).  Furthermore, once in operation, the emitter/detector then proceed to detect a successful use of the spirometer via the GRC by interruption of the IR radiation as the piston moves up the chamber (Col 7 L 36-48).  Since the GRC is positioned at the desired volumetric reading (Col 6 L 43-48), and with it the IR emitter/detector (Col 6 L21-42, 48-62), then the GRC is serving as a user interface by which the user is setting a desired volume and with it, as a result, the input to the microcontroller as it relates to the IR radiation that would actuate the GRC as the piston moves along the chamber.  Therefore, the Examiner respectfully submits that Weinstein et al. disclose the argued limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685